Citation Nr: 0830333	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss prior to December 20, 2005.

2.  Entitlement to an initial rating in excess of 10 percent 
for hearing loss from December 20, 2005.


REPRESENTATION

Appellant represented by:	Daniel K. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran has submitted additional pertinent evidence 
subsequent to certification of his claims to the Board and he 
has waived RO review of the newly submitted evidence.


FINDINGS OF FACT

1.  Prior to December 20, 2005, a March 2001 VA audiological 
report shows the greatest level of hearing loss, among the 
audiological examination reports which are valid for VA 
rating purposes, and the results of this examination indicate 
that the veteran had level III hearing in each ear.

2.  From December 20, 2005 the veteran has been shown to have 
level V hearing in each ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
hearing loss prior to December 20, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.85, 4.86; Diagnostic Code 6100 (2007).

2.  The criteria for an increased initial rating of 20 
percent for hearing loss have been met from December 20, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.85, 4.86; Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a June 2005 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement, requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, was recently removed from the language of 38 C.F.R. 
§ 3.159(b).  See 38 C.F.R. § 3.159, as amended by 73 Fed. 
Reg. 23353-23356 (Apr. 30, 2008).

The Board notes that the VCAA notice was only provided to the 
veteran after the rating decision in this case had been 
promulgated, rather than prior to the initial decision as 
typically required.  However, in a case involving the timing 
of the VCAA notice, the United States Court of Appeals for 
Veterans Claims (Court) held that in such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  After the June 2005 VCAA-compliant letter 
was issued to the veteran submitted additional evidence, and 
the AOJ then subsequently reviewed the claim and issued a 
Statement of the Case in January 2006 and a Supplemental 
Statement of the Case in December 2007.  Under these 
circumstances, the Board finds that any defect in the VCAA 
notice has been cured and thus resulted in no prejudice to 
the veteran.  Pelegrini v. Principi, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board further notes 
that the veteran was again issued a notice letter in March 
2006.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in the March 2006 letter.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown.

Similarly, during the pendency of this appeal, regulatory 
changes amended 38 C.F.R. § 3.159(b), which provide that VA 
has no duty provide section 5103 notice upon the receipt of a 
Notice of Disagreement.  38 C.F.R. § 3.159(b), as amended by 
73 Fed. Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
his hearing loss disability, the veteran filed a notice of 
disagreement contesting the initial rating determination.  
The RO furnished the veteran a Statement of the Case that 
addressed the initial ratings assigned including notice of 
the criteria for higher ratings for this condition, and 
provided the veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
veteran has done by perfecting his appeal.  See 38 U.S.C.A. 
§§ 5104(a), 7105, 5103A (West 2002).  Therefore, under these 
circumstances, VA also fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the current appeal.  See Dingess, supra.

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  In this regard, the veteran's service 
treatment records, and private medical records have been 
obtained and the veteran has been provided VA medical 
examinations.  Additionally, the veteran has submitted 
private examination reports, private medical opinions and 
buddy statements.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.

II.  Legal criteria

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Board notes that, during the time period for which an 
increased rating is being evaluated, the criteria for rating 
diseases of the ear were amended effective June 10, 1999. 64 
Fed. Reg. 25202-25210 (1999).  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the former and amended rating schedule, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85.

Under the amended schedule, the Board must also consider the 
guidance provided in the pertinent regulations for cases 
which involve exceptional patterns of hearing impairment.  38 
C.F.R. § 4.85, Table VI, Table VIa, Table VII and § 4.86 
(2007).

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Also, when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

Since the amended criteria are more favorable to the veteran 
the current criteria will be used to evaluate the veteran's 
hearing loss disability.

III.  Prior to December 20, 2005

The April 2005 rating decision on appeal granted the veteran 
service connection and an initial noncompensable rating for 
bilateral hearing loss, effective from August 8, 1997.  The 
veteran appealed the disability rating assigned for his 
hearing loss disability.  By rating action in January 2006, 
the RO assigned the veteran an initial staged rating of 10 
percent for his hearing loss disability, effective from 
December 20, 2005.

With regard to the time period from August 8, 1997 to 
December 20, 2005, there are private audiological examination 
reports which are dated in March 1998 and April 2000, and a 
VA audiological examination report dated in October 1998.  
However, these audiological reports cannot be used for rating 
the veteran's hearing loss disability because they do not 
provide speech recognition scores in the Maryland CNC format 
that is required by 38 C.F.R. § 4.85.

In a May 2005 memo, a private audiologist stated that she had 
performed an audiological evaluation on the veteran in March 
2005.  She stated that she had not used the CNC word list for 
evaluating the veteran's speech recognition abilities.  
Consequently, the Board finds that the March 2005 private 
audiological examination report could not be used to evaluate 
the veteran's hearing loss disability and is therefore not 
pertinent to the veteran's claim.

The veteran submitted a May 2005 private audiological report 
in support of his claim.  In September 2006, the private 
audiologist wrote that his May 2005 examination of the 
veteran revealed the veteran to have severe hearing loss and 
stated that he used the CNC word list at an intensity level 
of 80 decibels HTL bilaterally in evaluating the veteran.  In 
January 2008 this audiologist again wrote a letter and 
referred to his May 2005 examination of the veteran.  He 
stated that he thought that the veteran would be unable to 
work in any environment where communication was required due 
to the veteran's degree of hearing loss.  Even though this 
audiologist stated that he used the CNC word list, the Board 
finds that the May 2005 private audiological examination 
report is not valid for evaluating the veteran's hearing loss 
disability.  This May 2005 examination report was reviewed by 
a VA chief of audiology in October 2007 who did not consider 
the May 2005 results to be valid.  She stated that the May 
2005 report indicates that word response testing was 
accomplished at 80 decibels HL, a level that would have been 
essentially undetectable given the veteran's voluntary 
thresholds at the test session.  She also noted that there 
was no evidence that an attempt was made at the May 2005 test 
session to obtain PB Max, as prescribed in the AMIE standard 
for conducting testing for rating purposes.  Consequently, 
the Board can not consider the May 2005 private audiological 
report for evaluating the veteran's hearing loss for rating 
purposes.

Of all the audiological evaluation reports completed during 
the time period from August 8, 1997 to December 20, 2005, 
only January 1999 and March 2001 VA audiological examination 
reports may be considered for rating the veteran's hearing 
loss disability.  The January 1999 and March 2001 VA 
audiological examination reports are considered valid and are 
in the proper format for evaluating the veteran's hearing 
loss disability.  The January 1999 VA examination revealed 
puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
55
60
LEFT
40
55
65
60

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 55 decibels in the right ear and 55 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 94 percent for the right ear 
and 90 percent for the left ear.

The March 2001 VA examination revealed puretone thresholds, 
in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
60
65
LEFT
50
55
65
65

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 58 decibels in the right ear and 59 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 88 percent for the right ear 
and 86 percent for the left ear.

Since the March 2001 VA audiological report shows greater 
hearing loss disability than the January 1999 VA audiological 
report, the Board will use the March 2001 report for 
evaluating the veteran's hearing loss disability.

For the right ear, application of an average puretone 
threshold of 58 decibels and a speech recognition score of 88 
percent results in a numerical designation of III under Table 
VI.  For the left ear, application of an average puretone 
threshold of 59 decibels and a speech recognition score of 86 
percent results in a numerical designation of III under Table 
VI.  As applied under Table VII, the left ear numerical 
designation of III and the right ear numerical designation of 
III results in a 0 percent evaluation.

The Board notes that the veteran was not shown to have an 
exceptional pattern of hearing loss prior to December 20, 
2005.  See 38 C.F.R. § 4.86.

Accordingly, the veteran did not meet the criteria for an 
initial compensable rating prior to December 20, 2005.

IV.  From December 20, 2005

As explained below, the evidence of record reveals that the 
veteran is entitled to an increased initial rating of 20 
percent from December 20, 2005.  A VA audiological 
examination report dated December 20, 2005 revealed puretone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
65
70
LEFT
50
65
75
80

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 65 decibels in the right ear and 68 
decibels in the left ear.  The audiologist stated that the 
veteran appeared quite tense during the audiologic 
assessment.  The veteran often hesitated in responding even 
though he was encouraged to respond as quickly as possible.  
It was not possible to administer a modified performance 
intensity function test which was indicated.  The VA 
audiologist stated that the speech recognition results were 
not reliable enough for reporting.  In a January 2007 letter 
this VA audiologist again stated that the veteran had not 
been overly cooperative during the December 2005 examination, 
that the veteran did not perform in a reliable manner on the 
speech recognition studies and the examiner recommended that 
the veteran be rated on the puretone results alone.

The veteran was again seen by a VA audiologist in October 
2007.  The audiologist was not able to provide puretone 
threshold values for either ear or to provide speech 
recognition scores for either ear.  She noted that the 
veteran's responses to puretone thresholds were inconsistent 
and that the veteran did not respond to stimuli during speech 
recognition testing.  She stated that while the veteran was 
not overtly uncooperative, the veteran's responses were more 
consistent with functional overlay than with organic hearing 
levels.  The VA audiologist further noted that the veteran 
responded to conversational speech on talkover at levels well 
below behavioral response levels.  She also stated that a 
Distortion Product Otoacoustic Emissions (DPOAE) test 
suggested that the veteran's hearing at 1000 Hertz was no 
poorer than 35 decibels.  The VA audiologist further stated 
that testing results suggested that the veteran's hearing was 
essentially unchanged since the previous VA audiological 
examination.

Since the veteran's behavior at the VA audiological 
examination in October 2007 prevented there being results 
that can be rated by VA, and since the October 2007 VA 
examiner opined that the veteran's hearing acuity was 
unchanged since the December 2005 VA audiological examination 
report, the Board must rate the veteran's hearing loss 
disability based on the December 20, 2005 VA examination 
report.  

The December 2005 VA audiologist did not provide speech 
recognition scores due to the unreliability of the veteran's 
responses and the audiologist stated that the veteran should 
be rated only on the veteran's puretone results.  
Consequently, the veteran will be provided a numeric 
designation of hearing impairment based only on his puretone 
threshold average using Table VIA.  See 38 C.F.R. § 4.85(c).  
The Board further notes that the puretone thresholds recorded 
at the December 2005 VA examination also indicate that the 
veteran has an exceptional pattern of hearing impairment as 
described by 38 C.F.R. § 4.86 which also provides for 
determining the veteran's designation of hearing impairment 
based on Table VIA.  While 38 C.F.R. § 4.86 also states that 
Table VI should be considered, as noted above, the veteran's 
speech recognition scores were not obtained and thus Table VI 
may not be used.

Considering the December 20, 2005 VA audiological report's 
result puretone threshold average of 65 Hertz in the right 
ear results in a numerical designation of V under Table VIA.  
The puretone average threshold of 68 Hertz in the left ear 
also results in a numerical designation of V under Table VIA.  
As applied under Table VII, the right ear numerical 
designation of V and the left ear numerical designation of V 
results in a 20 percent evaluation.

The Board acknowledges that the veteran has not been fully 
cooperative at the VA audiological tests and that the October 
2007 VA audiologist reported that alternative tests suggested 
that the veteran's auditory threshold at 1000 Hertz was not 
greater than 35 decibels in either ear.  However, the 
December 20, 2005 VA audiologist stated that the veteran's 
hearing loss could be rated on the auditory thresholds 
reported that day.  Accordingly, resolving all doubt in favor 
of the veteran, the Board finds that an increased staged 
rating of 20 percent is warranted for the veteran's hearing 
loss disability from December 20, 2005.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the letters from friends of the 
veteran, dated in March and July 2008, who stated that the 
veteran has severe hearing impairment that makes the veteran 
unable to work.  The Board has also considered January and 
August 2008 letter from private audiologists who opined that 
the veteran was unable to work in any environment that 
requires verbal communication due to his hearing loss.  With 
regard to the buddy statements, as lay persons the veteran's 
friends are not qualified to furnish medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  With 
regard to the private audiologists' statements, the Board 
notes that the VA audiological testing which has been valid 
for rating purposes, as well as the note in the October 2007 
VA audiological examination that the veteran responded to 
conversational speech, contradicts the private audiologists' 
opinions.  Regardless, as noted above, disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

In summary, for the reasons and bases expressed above, the 
Board finds that the requirements for an initial compensable 
rating for hearing loss were not met at any time prior to 
December 20, 2005, and that the requirements for an initial 
20 percent rating, but no higher, have been met since 
December 20, 2005.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).


ORDER

Entitlement to an initial compensable rating for hearing loss 
prior to December 20, 2005 is denied.

Entitlement to an initial 20 percent rating for hearing loss 
from December 20, 2005 is granted subject to the law and 
regulations regarding the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


